Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

EXAMINER'S AMENDMENT
1-38.(Cancelled)	

39.(Currently amended)	An electronic device comprising:
a substrate with a first conductive metal layer and a second conductive metal layer;
a first microphonic noise reduction structure in electrical contact with said first conductive metal layer wherein said first microphonic noise reduction layer comprises a compliant non-metallic layer and a shock absorbing conductor comprising offset mounting tabs with a space there between coupled with at least one stress relieving portion;
an electronic component comprising a first external termination of a first polarity and a second external termination of a second polarity wherein said first microphonic noise reduction structure is only between said first conductive metal layer and said first external termination; and
said first microphonic noise reduction structure and said first external termination are only a transient liquid phase sintering adhesive through said compliant non-metallic layer thereby providing a reduced size of said transient liquid phase sintering adhesive on said first conductive metal layer available for electrical or mechanical attachment of said first external termination to said first conductive metal layer by said transient liquid phase sintering adhesive.

40.(Previously presented)	The electronic structure of claim 39 wherein said compliant non-metallic layer comprises a material selected from the group consisting of FR4, perflouroelastomers, polyimide, kapton, peek and electronic grade ceramics.

41.(Original)	The electronic structure of claim 39 wherein said compliant non-metallic layer comprises a gap and said transient liquid phase sintering adhesive extends through said gap.

42.(Original)	The electronic device of claim 41 wherein said compliant non-metallic layer comprises a via comprising said gap.

43.(Original)	The electronic device of claim 41 wherein said compliant non-metallic layer comprises strips with said gap between said strips.

44.(Previously presented)	The electronic device of claim 39 wherein said compliant non-metallic layer has a thickness of at least 25 µm to no more than 1.575 mm.

45.(Original)	The electronic device of claim 39 further comprising a second compliant non-metallic layer wherein said second compliant non-metallic layer comprises a second gap 

46.(Original)	The electronic device of claim 39 wherein said transient liquid phase sintering conductive layer comprises at least one low melting point metal selected from indium, tin, antimony, bismuth, cadmium, zinc, gallium, tellurium, mercury, thallium, selenium, or polonium, lead.

47.(Original)	The electronic device of claim 39 wherein said transient liquid phase sintering conductive layer comprises a high temperature metal selected from the group consisting of silver, copper, aluminum, gold, platinum, palladium, beryllium, rhodium, nickel, cobalt, iron and molybdenum

48.(Original)	The electronic device of claim 39 wherein said transient sintering conductive layer further comprises a non-metallic filler. 

49.(Original)	The electronic device of claim 48 wherein said non-metallic filler is glass frit.

50.(Original)	The electronic device of claim 39 wherein said first conductive metal layer comprises a metal selected from the group consisting of Ni, Ag, Sn, Au, Cu, Al and SnPb.

51.(Original)	The electronic device of claim 39 wherein said first conductive metal layer comprises nickel plated with an element selected from the group consisting of Ag, Sn, Au or SnPb.



53.(Original)	The electronic device of claim 39 wherein said electronic component is a multilayered ceramic capacitor comprising first electrodes and second electrodes separated by a dielectric wherein said first electrodes terminate at said first external termination and said second electrodes terminate at said second termination.

54.(Original)	The electronic device of claim 53 wherein said multilayered ceramic capacitor further comprises at least conductor selected from a floating electrode and a shield electrode.

55.(Original)	The electronic device of claim 54 wherein said floating electrode is selected from the group consisting of an external floating electrode and an internal floating electrode.

56.(Previously presented)	The electronic device of claim 55 wherein said internal floating electrode is coplanar with at least one first electrode of said first electrodes.

57.(Original)	The electronic device of claim 39 further comprising at least one second electronic component wherein said second electronic component comprises a first stacked external termination in electrical contact with said first external termination and a second stacked external termination in electrical contact with said first external termination.

58.(Original)	The electronic device of claim 57 wherein said first stacked external termination 

59.(Original)	The electronic device of claim 57 comprising up to 50 second electronic components in a stack. 

60.(Original)	The electronic device of claim 39 wherein said first conductive metal layer is on a substrate.

61.(Original)	The electronic device of claim 60 wherein said second conductive metal layer is on a second substrate.

62.(Original)	The electronic device of claim 61 wherein said substrate and said second substrate are strips.

63.(Original)	The electronic device of claim 60 wherein said substrate further comprises at least one trace in electrical contact with said first conductive metal layer.

64.(Original)	The electronic device of claim 63 wherein said substrate further comprises at least one solder pad in electrical contact with at least one said trace.

65.(Original)	The electronic device of claim 64 wherein said at least one solder pad is on an opposite side of said substrate from said first conductive metal layer.

66.(Original)	The electronic device of claim 64 wherein said at least one solder pad is in electrical contact with at least one said trace through a via.

67.(Original)	The electronic device of claim 60 wherein said substrate further comprises an elastomeric coating.

68.(Original)	The electronic device of claim 67 wherein said elastomeric coating is on an opposite side of said substrate than said first conductive metal layer.

69.(Original)	The electronic device of claim 60 wherein said substrate further comprises at least one mechanical solder pad which is not electrically connected.

70.(Original)	The electronic device of claim 39 wherein said shock absorbing conductor has a shape selected from an open shape and a closed shape.

71.(Original)	The electronic device of claim 70 wherein said shock absorbing conductor has a shape selected from C shaped, S shaped, Z shaped, rounded and rectangular.

72.(Original)	The electronic device of claim 39 wherein said shock absorbing conductor has a height of at least 0.0254 mm to no more than 0.127 mm.

73.(Original)	The electronic device of claim 39 wherein said shock absorbing conductor further comprises a preform or filler within an interstitial area.

74.(Original)	The electronic device of claim 39 wherein said shock absorbing conductor comprises a material selected from the group consisting of ferrous and non-ferrous electrically conductive materials and alloys.
 


Allowable Subject Matter
Claims 39-75 are allowed.
The following is an examiner’s statement of reasons for allowance: Lee, Gallagher, and Otsuka does not disclose an electronic component comprising a first external termination of a first polarity and a second external termination of a second polarity wherein said first microphonic noise reduction structure is only between said first conductive metal layer and said first external termination; and said first microphonic noise reduction structure and said first external termination are adhesively bonded by only a transient liquid phase sintering adhesive through said compliant non-metallic layer thereby providing a reduced size of said transient liquid phase sintering adhesive on said first conductive metal layer available for electrical or mechanical attachment of said first external termination to said first conductive metal layer by said transient liquid phase sintering adhesive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847